DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed in the U.S. on 2/15/2021.  Claims 1-20 are pending in the case. Claims 1, 17, and 19 are written in independent form.

Priority
Applicant’s claim for benefit of prior-filed application 14/679,467 which claims benefit to provisional application 61/975,955 dated 4/7/2014 under 35. U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that the independent claims of the present application is lacking the language reciting “wherein each of the endpoint computing devices is any of a storage controller and a storage device” but any computing device must be, at least in part, any of a storage device or a storage controller.


Present Application Claims
Corresponding Claims in U.S. Patent No. 10,970,297
Claims 1 – 16 (System)
Claims 1–12 & 14-16 (System)
Claims 17 – 18 (Method)
Claims 17 – 18 (Method)
Claims 19 - 20 (System)
Claims 19 - 20 (System)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shykh-Zade et al. (International Application PCT/US2013/000171 published as WO/2014/018089 A1, hereinafter referred to as Shykh-Zade) and further in view of Chhaparia et al. (U.S. Pre-Grant Publication No. 2013/0036154, hereinafter referred to as Chhaparia), Ferguson et al. (U.S. Pre-Grant Publication No. 2007/0203910, hereinafter referred to as Ferguson) and Cui et al. (U.S. Pre-Grant Publication No. 2011/0213765, hereinafter referred to as Cui).

Regarding Claim 1:
Sheykh-Zade teaches a system, comprising:
A processor and a memory coupled to the processor, wherein the processor is in networked communication with each of a plurality of remotely located endpoint computing devices via an agent embedded in each of the endpoint computing devices, each of the plurality of endpoint computing devices having an index of the entire storage content of the endpoint computing device, wherein the entire storage content comprises structured, semi-structured, and unstructured electronically stored information resident on the endpoint computing device, and wherein the processor is configured to:
Sheykh-Zade teaches supporting multi-terminals and using distributed terminal databases 1016, 1018, and 1020 (4th Paragraph Page 17 and Fig. 10).  Shykh-Zade further teaches accessing TOS repositories when the queried repository instance are not in cache 912  (3rd Paragraph Page 17), thereby teaching a lookup index locally created and stored on the TOS for when a repository instance is not cached.
Shykh-Zade also teaches “different Terminal Operating Systems may use different data persisting technologies and will require different method to access persisted data” where “it might be an access to relational databases but from different vendors” (3rd Paragraph Page 30) and each TOS can store data in different formats (3rd Paragraph Page 32).  Therefore, Sheykh-Zade teaches handling all types of data structures residing in the plurality of Terminal Operating Systems.
Receive a search query from a centralized user, wherein the search query identifies an element of interest;
Sheykh-Zade teaches administrative "users can query users by name" (4th Paragraph Page 56) thereby teaching receiving a search query from an admin user identifying a user as an element of interest.
For each of the plurality of endpoint computing devices that are online at the time the search query is received from the centralized user, communicate the search query to the agent embedded in each of the plurality of online endpoint computing devices;
Sheykh-Zade teaches supporting multi-terminals and using distributed terminal databases 1016, 1018, and 1020 (4th Paragraph Page 17 and Fig. 10).  Sheykh-Zade further teaches communicating the user query to the distributed terminal databases by teaching “Fig. 10 is an illustration involving an exemplary TOS-independent or TOS-agnostic repository locator consistent with one or more aspects of the innovations herein” (4th Paragraph Page 17 and Fig. 10) and “relevant results are shown” in response to the administrative user’s query (4th Paragraph Page 56).  Therefore Sheykh-Zade teaches communicating the administrative query to the agent of the TOS databases taught in figure 10.
Sheykh-Zade also teaches communicating the search query to each of the plurality of distributed terminal databases (4th Paragraph Page 17 and Fig. 10), thereby teaching communicating the search query to each distributed terminal database that is online at the time of receiving the search query.
Subsequent to the agent embedded in each of the plurality of online endpoint computing devices querying the respective index of all file system objects resident on the respective endpoint computing device for the element of interest of the search query, receive responses from one or more agents indicative of the query results; and
Sheykh-Zade teaches “relevant results are shown” in response to the administrative user’s query (4th Paragraph Page 56 and Fig. 39A Elements 3914-3920) thereby teaching receiving responses from the databases following a query to the databases, and thus their respective indexes of all file system objects resident on the databases, indicative of relevant results to be shown.
Display to the centralized user an identification of the query results received from the one or more of the agents.
Sheykh-Zade teaches “relevant results are shown” in response to the administrative user’s query (4th Paragraph Page 56 and Fig. 39A Elements 3914-3920). Sheykh-Zade further teaches retrieved information identifying the TOS source it came from by teaching caching repository instances of one or more TOS repositories (Paragraph 5 Page 32 – Paragraph 6 Page 33) thereby teaching the contents of the TOS repositories as being able to identify the TOS source it came from based on the query sent to the TOS source.

Sheykh-Zade explicitly teaches all of the elements of the claimed invention as stated above except:
For each of the plurality of endpoint computing devise that are offline at the time the search query is received from the centralized user, queue the search query for transmission to each of the plurality of offline endpoint computing devise at a later point in time;
Wherein the query results identify the one or more endpoint computing devices storing the element of interest based on the querying of the index generated by the agent embedded in the respective endpoint computing device.

However, in the related field of data access, Chhaparia teaches:
Wherein the query results identify the one or more endpoint computing devices storing the element of interest based on the querying of the index generated by the agent embedded in the respective endpoint computing device.
Sheykh-Zade teaches “relevant results are shown” in response to the administrative user’s query (4th Paragraph Page 56 and Fig. 39A Elements 3914-3920) and retrieved information identifying the TOS source it came from by teaching caching repository instances of one or more TOS repositories (Paragraph 5 Page 32 – Paragraph 6 Page 33) thereby teaching the contents of the TOS repositories as being able to identify the TOS source it came from based on the query sent to the TOS source.
Chhaparia teaches “agent 104…may also be configured to insert a tag to the content and/or a display indicator, which may become part of the…content rendered on the end-user browser” (Para. [0025]).
Therefore, Sheykh-Zade in combination with Chhaparia teaches displaying query results based on the querying of the index created by the agent embedded in the respective endpoint computing device wherein the query results are tagged with the TOS source to become part of the content rendered on the display.

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Chhaparia and Sheykh-Zade at the time that the claimed invention was effectively filed, to have combined the agent feature of bidirectional intercepting of data and tagging of received data, as taught by Chhaparia, with the system and method for processing information related to a terminal operating system taught by Sheykh-Zade.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that having an agent to tag additional relevant data to search results to be displayed to a user would improve the user’s ability to comprehend and interact with the displayed search results.

Sheykh-Zade and Chhaparia explicitly teach all of the elements of the claimed invention as stated above except:
For each of the plurality of endpoint computing devise that are offline at the time the search query is received from the centralized user, queue the search query for transmission to each of the plurality of offline endpoint computing devise at a later point in time;

However, in the related field of database access, Ferguson teaches:
For each of the plurality of endpoint computing devise that are offline at the time the search query is received from the centralized user, queue the search query for transmission to each of the plurality of offline endpoint computing devise at a later point in time;
Ferguson teaches queueing operations for an offline database server where “when the database server 20 comes back to an online state, it is necessary for it to execute all for the operations that were not possible when it was offline” and “the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online” (Para. [0049]).

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Ferguson, Chhaparia, and Sheykh-Zade at the time that the claimed invention was effectively filed, to have combined the handling of sending database operations to offline database servers, as taught by Ferguson, with the agent feature of bidirectional intercepting of data and tagging of received data, as taught by Chhaparia, and the system and method for processing information related to a terminal operating system taught by Sheykh-Zade.
One would have been motivated to make such combination because Sheykh-Zade and Chhaparia are silent on how teaching handling sending queries to offline servers and Ferguson teaches the ability to log and perform later database operations intended for an offline database server (Para. [0049]).  Ferguson teaches “a database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection” (Para. [0049]) and it would have been obvious to a person having ordinary skill in the art that  storing and performing later database operations intended for offline database servers, as taught by Ferguson, would improve the reliability of the search system taught by Sheykh-Zade in the scenario that a terminal operating system taught by Sheykh-Zade is offline due to, for example, a power failure or a faulty network connection.

Sheykh-Zade, Chhaparia, and Ferguson explicitly teach all of the elements of the claimed invention as stated above except:
wherein the index is generated and managed by the agent;

However, in the related field of data searching, Cui teaches:
wherein the index is generated and managed by the agent;
Cui teaches “VM agent 512 may be configured to generate the index or incremental index files, to monitor online VMs 502 for file/service/program changes, to communicate with and transmit data to search framework 300, to configure the index attribute, and to leverage third-party search engines” (Para. [0046]). Cui further teaches “VM agent 512 may be configured ot monitor file changes in the local file system 514, collect, parse, and store index data in the local VM 502, leverage third-party desktop search engines to perform the indexing, transmit to and update the index data at search framework 300, and/or enforce security policies” (Para. [0045]). Therefore, Cui teaches an index being generated and managed by an agent.

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Cui, Ferguson, Chhaparia, and Sheykh-Zade at the time that the claimed invention was effectively filed, to have combined the local agent for generating and managing an index, as taught by Cui, with the handling of sending database operations to offline database servers, as taught by Ferguson, the agent feature of bidirectional intercepting of data and tagging of received data, as taught by Chhaparia, and the system and method for processing information related to a terminal operating system taught by Sheykh-Zade.
One would have been motivated to make such combination because Cui teaches “in order to achieve increased performance, the VMs may be grouped both region-wise (e.g., geographical), and network topology-wise” (Para. [0032]).

Regarding Claim 2:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
receive a selection from the centralized user of one or more of the query results for retrieval; and
Sheykh-Zade teaches selecting a row of displayed results displayed in Fig. 34B to retrieve a detailed summary, as taught in Fig. 34C, “for a record selected by checking the corresponding box in field 3408” (4th Paragraph Page 52 – 1st Paragraph Page 53 and Figs. 34B-C).
Receive from the one or more agents a copy of the element of interest.
Sheykh-Zade teaches receiving a copy of the selected element of interest by teaching displaying a detailed summary of the selected record (4th Paragraph Page 52 – 1st Paragraph Page 53 and Figs. 34B-C).

Regarding Claim 4:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
receive a selection from the centralized user of one or more of the query results for retrieval and deletion; and
Sheykh-Zade teaches in Fig. 39B the retrieval of a copy of information for login name raviraj to be displayed upon selection of the corresponding login name from Fig. 39A.  Sheykh-Zade further teaches the selection option of deleting users associated with a login name (Fig. 39A 2 columns left of Element 3914).
Receive from the one or more agents a copy of the elements of interest.
Sheykh-Zade teaches receiving a copy of the elements of interest by teaching in Fig. 39B the user’s rights and permissions page describing a selected user selected from the search results displayed in Fig. 39A.

Regarding Claim 5:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
receive a selection from the centralized user of one or more of the query results for deletion at the endpoint computing device;
Sheykh-Zade teaches the selection option of deleting users associated with a login name (Fig. 39A 2 columns left of Element 3914).  Sheykh-Zade further teaches the ability to delete multiple users at once by teaching a delete all checkbox in the top row of column titles
Communicate the selection to the one or more agents
Sheykh-Zade teaches communicating selections to one or more agent by teaching that “administrative users can…delete or lock a user; or edit a user’s rights and permissions” (4th Paragraph Page 56) thereby teaching a communication when making a selection.

Regarding Claim 6:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
receive a selection form the centralized user of one or more of the query results and a command to either
(i) lock the selected file at the endpoint computing device, or
Sheykh-Zade teaches the selection option of locking users associated with a login name (Fig. 39A 2 columns left of Element 3914).  Sheykh-Zade further teaches the ability to lock multiple users at once by teaching a delete all checkbox in the top row of column titles.
(ii) fully or partially delete the file contends and replace with text; and
Sheykh-Zade teaches the selection option of deleting users associated with a login name (Fig. 39A 2 columns left of Element 3914).  Sheykh-Zade further teaches the ability to delete multiple users at once by teaching a delete all checkbox in the top row of column titles
Communicate the selection to the one or more agents.
Sheykh-Zade teaches communicating selections to one or more agent by teaching that “administrative users can…delete or lock a user; or edit a user’s rights and permissions” (4th Paragraph Page 56) thereby teaching a communication when making a selection.

Regarding Claim 7:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach wherein at least one endpoint computing device is any of:
A solid state drive,
A hard disk drive,
Sheykh-Zade teaches “each module may even be implemented as a software program stored on a tangible memory (e.g., random access memory, read only memory, CD-ROM memory, hard disk drive, etc.) to be read by a central processing unit to implement the functions of the innovations herein” (3rd Paragraph Page 59 – 1st Paragraph Page 60).
A network-attached storage (NAS), and
A storage area network (SAN) solutions

Regarding Claim 8:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach wherein the element of interest is any of:
A cryptographic hash,
A keyword
A user name
Sheykh-Zade teaches searching for users based on a login name (Fig. 39A Element 3910).
A custodian
A credit card number
A social security number
A file name
File contents
Custom strings
A file size
A file type
A creation date.

Regarding Claim 11:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
Wherein the processor is in networked communication with each of the plurality of remotely located endpoint computing devices over a public communications network.
Sheykh-Zade teaches the option of using a public communications network by teaching “according to certain implementations, for example, a TOS Web Portal can be a set of computer network based applications and machine readable instructions that interface with a Terminal’s operations system (i.e., TOS)" and “it will be understood that a TOS Web Portal or TOS Web Portal implementation /integrations refers to any interface that permits access to the system disclosed herein, via any type of network connections including but not limited to LAN, wireless, cellular, Bluetooth, infrared connections and etc.” (3rd Paragraph Page 2).

Regarding Claim 12:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
Wherein the processor is in networked communication with each of the plurality of remotely located endpoint computing devise over a private communications network.
Sheykh-Zade teaches the option of using a private communications network by teaching “according to certain implementations, for example, a TOS Web Portal can be a set of computer network based applications and machine readable instructions that interface with a Terminal’s operations system (i.e., TOS)" and “it will be understood that a TOS Web Portal or TOS Web Portal implementation /integrations refers to any interface that permits access to the system disclosed herein, via any type of network connections including but not limited to LAN, wireless, cellular, Bluetooth, infrared connections and etc.” (3rd Paragraph Page 2).

Regarding Claim 13:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
Wherein the index is locally stored on the endpoint computing device.
Cui teaches “in order to obtain data on online VMs 502, an OS-specific VM agent 512 may be installed thereof” and “VM agent 512 may be configured to monitor file changes in the local file system 514, collect, parse, and store index data on the local VM 502…perform the indexing, transmit to and update the index data at search framework 300, and/or enforce security policies” (Para. [0045]).

Regarding Claim 16:
Sheykh-Zade, Chhaparia, Ferguson, and Cui further teach:
The plurality of remotely located endpoint computing devices.
Sheykh-Zade teaches supporting multi-terminals and using distributed terminal databases 1016, 1018, and 1020 (4th Paragraph Page 17 and Fig. 10).

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 7.


Claims 3, 9, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheykh-Zade, Chhaparia, Ferguson, and Cui, and further in view of Ellis et al. (U.S. Pre-Grant Publication No. 2007/0220614, hereinafter referred to as Ellis).

Regarding Claim 3:
Sheykh-Zade, Chhaparia, Ferguson, and Cui explicitely teach all of the elements of the claimed invention as stated above except:
Subsequent to receiving from the one or more agents the copy of the element of interest, compare the copy of the element of interest to the selection of the one or more of the query results to confirm receipt of the selected query results.

However, in the related field of data access, Ellis teaches:
Subsequent to receiving from the one or more agents the copy of the element of interest, compare the copy of the element of interest to the selection of the one or more of the query results to confirm receipt of the selected query results.
Ellis teaches a verification method to compare a received copy of an original un-altered digital version with the original un-altered digital version in order to confirm that the reviewing person is viewing a match of the original un-altered digital version (Para. [0102]).

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Ellis Chhaparia, Fergson, Cui, and Sheykh-Zade at the time that the claimed invention was effectively filed, to have combined the verification process of confirming received information matches the original un-altered digital version, as taught by Ellis, with the local agent for generating and managing an index, as taught by Cui, the handling of sending database operations to offline database servers, as taught by Ferguson, the agent feature of bidirectional intercepting of data and tagging of received data, as taught by Chhaparia, and the system and method for processing information related to a terminal operating system taught by Sheykh-Zade.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that it confirming the received copy of data as matching the original un-altered digital version at the source would improve the security of remotely viewing the data from TOS repositories taught by Sheykh-Zade. 

Regarding Claim 9:
Sheykh-Zade, Chhaparia, Ferguson, Cui, and Ellis further teach:
Wherein the cryptographic hash is a cryptographic hash associated with specified content.
Ellis teaches using a digital hash associated with a file for comparing authenticity, and further teaches "without actually communicating the file contests, it is possible to generate and compare a digest hash from a file to be tested for authenticity" (Para. [0098]).

Regarding Claim 14:
Sheykh-Zade, Chhaparia, Ferguson, Cui, and Ellis further teach:
Wherein the index is a full text and metadata index
Ellis teaches “the full text content of documents can be indexed to enable searching” (Para. [0009]) and further teaches "the user can enter descriptive and identifying data that may be relevant or unique to the individual document, such as document title, summary, nominal date, description, parties, or any other key pieces of information" which "thereafter can be searched for allowing the user to search and easily find and retrieve any document in the account or in a searched subdivision of the account” (Para. [0127]).

Regarding Claim 15:
Sheykh-Zade, Chhaparia, Ferguson, Cui, and Ellis further teach:
Wherein the index is of full or partial storage device contents.
Ellis teaches “the full text content of documents can be indexed to enable searching” (Para. [0009]) and further teaches "the user can enter descriptive and identifying data that may be relevant or unique to the individual document, such as document title, summary, nominal date, description, parties, or any other key pieces of information" which "thereafter can be searched for allowing the user to search and easily find and retrieve any document in the account or in a searched subdivision of the account” (Para. [0127]).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheykh-Zade, Chhaparia, Ferguson, and Cui, and further in view of Lindteigen et al. (U.S. Pre-Grant Publication No. 2014/0143538, hereinafter referred to as Lindteigen).

Regarding Claim 10:
Sheykh-Zade, Chhaparia, Ferguson, and Cui explicitely teach all of the elements of the claimed invention as stated above except:
Wherein the cryptographic hash is a cryptographic hash associated with malicious software.

However, in the related field of data access, Lindteigen teaches:
Wherein the cryptographic hash is a cryptographic hash associated with malicious software.
Lindteigen teaches using a cryptographic hash to detect “any change to the data, accidental or intentional” “which may indicate a malicious attack on the device’s data or platform integrity” (Para. [0026]).

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Lindteigen, Ferguson, Chhaparia, Cui, and Sheykh-Zade at the time that the claimed invention was effectively filed, to have combined the cryptographic hash function for ensuring data security and integrity, as taught by Lindteigen, with the local agent for generating and managing an index, as taught by Cui, the handling of sending database operations to offline database servers, as taught by Ferguson, the agent feature of bidirectional intercepting of data and tagging of received data, as taught by Chhaparia, and the system and method for processing information related to a terminal operating system taught by Sheykh-Zade.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that using cryptographic hash function to detect potential malicious attacks would improve the security and integrity of remotely viewing the data from TOS repositories taught by Sheykh-Zade.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Meadway et al. (U.S. Patent No. 6,675,205) teaches performing centralized searches based on index information transmitted by peer systems to a central site using an agent program running on each peer and then directs the peer systems to each other for the purpose of retrieving files. If none of the peer systems known to contain the file is online (and the file is therefore not available), the request is placed in a queue of file requests maintained by the central site.
Vailaya et al. (U.S. Pre-Grant Publication No. 2008/0263032) teaches analyzing and indexing an unstructured or semistructured document according to one embodiment includes receiving an unstructured or semistructured document; converting the document to one or more text streams; analyzing the one or more text streams for identifying textual contents of the document; analyzing the one or more text streams for identifying logical sections of the document; associating the textual contents with the logical sections; indexing the textual contents and their association with the logical sections; and saving a result of the indexing in a data storage device.
Rose et al. (U.S. Pre-Grant Publication No. 2012/0089585) teaches A distributed search system includes a central server having an index of data, wherein the index of data is also available on a plurality of computing devices in a distributed computing network, the plurality of computing devices being distinct from the central server, each the computing device having a cache in which the computing device automatically stores data generated during the course of the computing device's access to another computing network distinct from the distributed computing network.
Jacobson et al. (U.S. Pre-Grant Publication No. 2013/0198233) teaches implementing integrated repository of structured and unstructured data including accessing the structured and unstructured data and “an index of a relational database can be integrated with an index of the unstructured data (Para. [0006]).
Subramaniam et al. (U.S. Pre-Grant Publication No. 2008/0021881) teaches search indices configured on a server associated with corresponding business components and displayed to a client configured to perform searches using data records stored on a local machine.
Richards et al. (U.S. Pre-Grant Publication No. 2008/0033943) teaches a distributed search system comprising a central queue of document-based records and a group of nodes assigned to different partitions, each partition can store indexes for a set of documents, and nodes in the same partition can independently process the document-based records off of the central queue to construct the indexes
Gillespie et al. (U.S. Pre-Grant Publication No. 2006/0149795) teaches a document management extension system for use as an extension to document collection and management software including an information store having a database and a messaging system for storing documents managed by the document collection and management software, with stored documents being stored in at least one of the database or the messaging system of the information store.
Sun (U.S. Pre-Grant Publication No. 2007/0021982) teaches a computer-based system for providing sales, recruiting, account management, scheduling, human resources, payroll, and billing, accounting, receivables, and system administration functions for the operation of a healthcare staffing and private duty homecare agency.
Gross et al. (U.S. Patent No. 8,856,093) teaches a quick and efficient search including incrementally filtering search results to locate at least a first document that has at least a first word that begins with a first string and a second word that begins with a second string.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
11/5/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154